—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered November 26, 1997, convicting her of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the judgment should be reversed because of the complainant’s testimony, during the People’s direct case, that the defendant persistently attempted to repay the stolen money is without merit. The court properly determined that such evidence demonstrated the defendant’s consciousness of guilt (see, People v Malik, 265 AD2d 577). Nor was it necessary to conduct a Ventimiglia hearing (see, People v Alvino, 71 NY2d 233; People v Ventimiglia, 52 NY2d 350). The court gave a prompt limiting instruction explaining that the evidence could be considered only to establish the defendant’s consciousness of guilt (see, People v MacDonald, 89 NY2d 908).
The defendant’s remaining contentions are without merit. Altman, J. P., McGinity, Feuerstein and Smith, JJ., concur.